DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 6-12 in the “Response to Restriction Requirement” filed on 10/14/2020 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claims 1-5 and 13-20 are withdrawn from further consideration, and claims 6-12 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 6-8 and 10 are rejected under 35 U.S.C.103 as being unpatentable over Blomqvist et al. (US 20180098701 A1; hereinafter Blomqvist), in view of Yamashita (JP 2011156011 A; hereinafter Yamashita, using the Google Patents translation as a reference). 
Regarding claim 6, Blomqvist teaches a sensor (see the entire document, specifically Fig. 1+; [0046+], and as cited below), comprising:
a light receiver (303; Fig. 3D; [0053, 0055, 0066]); 
a first optical member (304; [0053, 0055, 0066]; where second light detector 303 detects all other wavelengths of the reflected light except the wavelength(s) blocked by the filter 304; therefore it is construed that filter 304 blocks certain wavelengths from reaching detector 303 and allows certain wavelengths to reach detector 303) disposed on the light receiver (303) to transmit light having a designated wavelength band to the light receiver (303); and 
a second optical member (331; [0066, 0069]; where angle limiting filter 331 provides the effect of limiting arrival angle of the light that enters the filter 304 and an optimal angle of light is transmitted to filter 304) disposed on the first optical member (304) to transmit, at least, light of the designated wavelength band ([0069] in view of [0066]; angle limiting filter 331 send an optimal angle of light to filter 304 and then filter 304 blocks certain wavelengths of that light from reaching detector 303 and allows certain wavelengths to reach detector 303; thus, it is construed that the light have the designated wavelength band is transmitted by filter 331 to filter 304 that is then received by detector 303), 
wherein the first optical member (304; [0053, 0055, 0066]; where second light detector 303 detects all other wavelengths of the reflected light except the wavelength(s) blocked by the filter 304; therefore it is construed that filter 304 blocks certain wavelengths from reaching detector 303 and allows certain wavelengths to reach detector 303) (see below for “is configured to reflect light of”) a wavelength band other than the designated wavelength band ([0066]), and 
wherein the second optical member (331; [0066, 0069]) (see below for “is configured to at least partially absorb the light reflected by”) the first optical member (304; [0053, 0055, 0066]).  
As noted above, Blomqvist does not expressly disclose “wherein the first optical member is configured to reflect light of a wavelength band other than the designated wavelength band, and wherein the second optical member is configured to at least partially absorb the light reflected by the first optical member”.
However, in the analogous art, Yamashita teaches a light emitting unit 14 for emitting light of an emission wavelength band (λ01-λ02) including a wavelength of interest (λ0); a light receiving unit 16 for receiving light R1' having biological information; and first and second filters 15 and 19-1 provided between a part to be detected and the light receiving unit. The first filter suppresses light of a first wavelength band (λ11-λ12) within a reception wavelength band higher than the wavelength of interest. In the first wavelength (λ11) at a lower limit, the characteristic increase of external light intensity R3' propagated inside a body to be inspected between the peripheral side and the center side of a part to be detected is equal to or less than the wavelength (λ1) of a change point from a first gradient C1 to a second gradient C2. The second filter suppresses the light of a second wavelength band (λ21-λ22) within the reception wavelength band higher than the wavelength of interest, and satisfies formulas λ<λ21≤λ12 and λ12<the maximum wavelength (λmax) of a receiver sensitivity band≤λ22 ([Abstract]), wherein  the biological information detector includes a light emitting unit 14, a light receiving unit 16, a first filter 15, and a second filter 19-1. The light emitting unit 14 emits light R1 that is directed to a detection site O (for example, a blood vessel) of a test object (for example, a user). The light receiving unit 16 receives light R1 ′ (reflected light) having biological information in which the light R1 emitted from the light emitting unit 14 is reflected by the detection site O. Both the first filter 15 and the second filter 19-1 are provided between the detection site O and the light receiving unit 16 (Page 5), where the first light R1 having an emission wavelength band within a wavelength range of 300 nm to 700 nm, for example, is irradiated toward the object to be inspected in accordance with the light absorption characteristics of hemoglobin, it is reflected at the detection site (blood vessel) O. The intensity of the reflected light R1 ′ thus changed greatly following the blood volume change. Therefore, the emission wavelength band (λ01 to λ02) including the wavelength of interest (λ0) is set in a range of at least 300 nm to 700 nm (Page 6).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Yamashita’s light reflection from filters into Blomqvist’s device, and thereby, modified Blomqvist’s (by Yamashita) device will have wherein the first optical member (Blomqvist 304; [0053, 0055, 0066]; where second light detector 303 detects all other wavelengths of the reflected light except the wavelength(s) blocked by the filter 304; therefore it is construed that filter 304 blocks certain wavelengths from reaching detector 303 and allows certain wavelengths to reach detector 303 in view of Yamashita [Abstract, Pages 5-6, Claim 1]) is configured to reflect light of a wavelength band other than the designated wavelength band (Blomqvist [0066] in view of Yamashita [Abstract, Pages 5-6, Claim 1]), and 
wherein the second optical member (Blomqvist 331; [0066, 0069] in view of Yamashita [Abstract, Pages 5-6, Claim 1]) is configured to at least partially absorb the light reflected by the first optical member (Blomqvist 304; [0053, 0055, 0066] in view of Yamashita [Abstract, Pages 5-6, Claim 1]).  
The ordinary artisan would have been motivated to modify Blomqvist in the manner set forth above, at least, because this inclusion provides filters within a detector that reflect and absorb light with efficacy that helps improve the light quantity that reaches the light receiving part and increase detection accuracy (Yamashita [Page 7]).
Regarding claim 7, modified Blomqvist (by Yamashita) teaches all of the features of claim 6.
Modified Blomqvist (by Yamashita) further teaches wherein the designated wavelength band includes at least one of a wavelength band from 455nm to 465nm, a wavelength band from 520nm to 535nm, a wavelength band from 655 to 665nm, or a wavelength band from 930nm to 955nm (Blomqvist [0053, 0055, 0066] in view of Yamashita [Page 6]; 300 to 700 nm; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I; where some of the values from a wavelength range of 300 to 700 nm, are within the wavelength range; see MPEP § 2144.05.I).
Regarding claim 8, modified Blomqvist (by Yamashita) teaches all of the features of claim 6.
Modified Blomqvist (by Yamashita) further teaches wherein a combination of the first optical member (Blomqvist 304; [0053, 0055, 0066] in view of Yamashita [Page 10]) and the second optical member (Blomqvist 331; [0066, 0069] in view of Yamashita [Page 10]) has a transmittance of 80% or more for light of -3-Application No. 16/448,361Docket No. 5000-1-1878 the designated wavelength band of light (Blomqvist [0066, 0069] in view of Yamashita [Page 10]).
Regarding claim 10, modified Blomqvist (by Yamashita) teaches all of the features of claim 6.
Modified Blomqvist (by Yamashita) further teaches further comprising at least one light emitting element (301; Fig. 3D; [0055, 0066]) disposed adjacent the light receiver (303; Fig. 3D; [0053, 0055, 0066]), wherein the light receiver (303; Fig. 3D; [0053, 0055, 0066]) is configured to receive light emitted from the light emitting element (301; Fig. 3D; [0055, 0066]) and reflected by an external object (335; Fig. 3D; [0068]).  
3.	Claims 9 and 11-12 are rejected under 35 U.S.C.103 as being unpatentable over Blomqvist et al. (US 20180098701 A1; hereinafter Blomqvist), in view of Yamashita (JP 2011156011 A; hereinafter Yamashita, using the Google Patents translation as a reference), further in view of Bae et al. (US 20160266695 A1; hereinafter Bae). 
Regarding claim 9, modified Blomqvist (by Yamashita) teaches all of the features of claim 6.
Modified Blomqvist (by Yamashita) further teaches (see below for “a base film including one surface where”) the first optical member (304; Fig. 3D; [0053, 0055, 0066]) is formed (see below for “and another surface where”) the second optical member (331; Fig. 3D; [0066, 0069]) is formed, (see below for “wherein the base film is disposed on”) the light receiver (303; Fig. 3D; [0053, 0055, 0066]), with the first optical member (304; Fig. 3D; [0053, 0055, 0066]) facing the light receiver (303; Fig. 3D; [0053, 0055, 0066]).  
As noted above, modified Blomqvist (by Yamashita) does not expressly disclose “a base film including one surface where the first optical member is formed and another surface where the second optical member is formed, wherein the base film is disposed on the light receiver, with the first optical member”.
However, in the analogous art, Bae teaches a display apparatus capable of scanning a surface image of an object on a display surface, and more particularly, to a display apparatus not only having a display function but also including a sensor array detecting a fingerprint by receiving light reflected from a fingerprint pattern ([0003]), where a first transparent optical amplification layer (161; Fig. 7; [0088]) is formed between a second transparent optical amplification layer (162) and a polarization plate (251; [0086]), where the polarization plate (251; [0086]) is disposed on an upper surface of an upper substrate of the LCD panel, where the transparent optical amplification layer may be configured to include a first transparent optical amplification layer 161, which is the polarization-converting layer ([0088]). The transparent optical amplification layer may absorb the first polarized light P1 passing through a polarization plate (251), and emit the second polarized light P2. The transparent optical amplification layer, emits the converted second polarized light P2 downwardly as well as toward the cover window. Since the second polarized light P2 emitted downwardly is shielded by the polarization plate (251), it does not affect the optical sensor array disposed under the upper substrate. Meanwhile, the second polarized light P2 emitted toward the cover window is reflected by the finger F in contact with a surface of the cover window and converted again into light in which the first polarized light P1 and the second polarized light P2 are mixed, and the first polarized light P1 of the light passes through the polarization plate (251)to be transferred to the optical sensor array disposed under the upper substrate. In this manner, a ratio of noise with respect to a fingerprint pattern signal detected in the optical sensor array may be reduced
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Bae’s first transparent optical amplification layer into modified Blomqvist’s (by Yamashita) device, and thereby, modified Blomqvist’s (by Yamashita and Bae) device will have a base film (in view of Bae 161; Fig. 7; [0088]) including one surface where the first optical member (Blomqvist 304; Fig. 3D; [0053, 0055, 0066] in view of Bae 251; Fig. 7; [0086]) is formed and another surface where the second optical member (Blomqvist 331; Fig. 3D; [0066, 0069] in view of Bae 162; Fig. 7; [0088]) is formed, wherein the base film (in view of Bae 161; Fig. 7; [0088]) is disposed on the light receiver (Blomqvist 303; Fig. 3D; [0053, 0055, 0066] in view of Bae Fig. 7; [0086, 0088]), with the first optical member (Blomqvist 304; Fig. 3D; [0053, 0055, 0066]) facing the light receiver (Blomqvist 303; Fig. 3D; [0053, 0055, 0066])
The ordinary artisan would have been motivated to modify Blomqvist in the manner set forth above, at least, because this inclusion provides filters within a first transparent optical amplification layer which helps convert second polarized light downwardly as well as toward the cover window (Bae [0086, 0088]), which helps reduce a ratio of noise with respect to a fingerprint pattern signal detected in the optical sensor.
Regarding claim 11, modified Blomqvist (by Yamashita) teaches all of the features of claim 6.
Modified Blomqvist (by Yamashita) further teaches a (see below for “transparent”) member ([0070]; a protection window covers the angle limiting filter) disposed on the second optical member (331; [0066, 0069]).  
As noted above, modified Blomqvist (by Yamashita) does not expressly disclose “a transparent member disposed on the second optical member”.
However, in the analogous art, Bae teaches a display apparatus capable of scanning a surface image of an object on a display surface, and more particularly, to a display apparatus not only having a display function but also including a sensor array detecting a fingerprint by receiving light reflected from a fingerprint pattern ([0003]), where a  cover window (110; Fig. 7; [0074, 0088]) may be formed of tempered glass, which is usually applied to an upper surface of a touchscreen of a smartphone, or a transparent material having strength and hardness corresponding thereto on top of a second transparent optical amplification layer (162).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Bae’s transparent cover window into modified Blomqvist’s (by Yamashita) device, and thereby, modified Blomqvist’s (by Yamashita and Bae) device will have a transparent member (Blomqvist Fig. 3D; [0070] in view of Bae 110; Fig. 7; 0074]) disposed on the second optical member (Blomqvist 331; [0066, 0069] in view of Bae Fig. 7).  
The ordinary artisan would have been motivated to modify Blomqvist in the manner set forth above, at least, because this inclusion provides filters within a cover window, which is usually applied to an upper surface of a touchscreen of a smartphone, made of a transparent material having strength and hardness corresponding thereto (Bae [0074]), which helps protect the device.
Regarding claim 12, modified Blomqvist (by Yamashita and Bae) teaches all of the features of claim 11.
Modified Blomqvist (by Yamashita and Bae) further teaches wherein the second optical member (Blomqvist 331; [0066, 0069] in view of Bae Fig. 7) is disposed in contact with an inner surface of the transparent member (Blomqvist Fig. 3D; [0070] in view of Bae 110; Fig. 7; 0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898